MEMORANDUM **
Javier Valencia-Valencia petitions for review of an order of the Board of Immigration Appeals finding him removable as an aggravated felon under INA § 237(a)(2)(A)(iii), 8 U.S.C. § 1227(a)(2)(A)(in). Petitioner pled guilty on August 6, 1998, to Driving Under the Influence of Alcohol with Injury, in violation of California Vehicle Code § 23153(b). In United States v. Trinidad-Aquino, 259 F.3d 1140 (9th Cir.2001), this court held that a violation of § 23153 is not a “crime of violence” as defined in 18 U.S.C. § 16. Therefore, we find that petitioner’s conviction does not qualify as an aggravated felony under 8 U.S.C. § 1101(a)(43)(F).
PETITION GRANTED.

 This disposition is not appropriate for publication and may not be cited to or by the courts in this circuit except as provided by Ninth Circuit Rule 36-3.